Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 12 April 1808
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                  
                     My dearest Ellen 
                     
                     Washington Apr. 12. 08
                  
                  Your letter of Apr. 1. came to hand only yesterday. I presume you sent it a little too late for the post and that it has lain a week at Milton. you have guessed rightly both as to the pen and the Etc. I am entirely recovered from my head-ach. Congress have come to a resolution to adjourn on the 25th. of this month. I suppose I shall get away some time in the first week in May. what particular morning I shall catch you abed I cannot say. we had our first shad here on the 19th. of March, and the first Asparagus on the 6th. of this month. when had you these things? your letters of the 16th. 23d. & 30th. will still find me here. my affectionate love to every body.
                  
                     Th: Jefferson 
                     
                  
               